DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
The Examiner has determined that these structures correspond to structures outlined in the Published Application as below:
“at least one contact sensor”: par. 0031, 0052, 0057 (“MEMS-type technologies”; “an assembly of sensors”, “pear-shaped”, etc.)
“at least one environment sensor”: par. 0031, 0041, 0058-0059, 0080 (“MEMS-type technologies”, “nomadic object…assembly of sensors”, “small object…contained in a cube with sides of 5 cm”, etc.)
“a processing unit”: par. 0043 (e.g., “smartphone”)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites the limitation "the measurement throughout time" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 requires “at least one contact sensor for applying to said skin surface”. This limitation implicitly claims the human body as part of the inventive system. The .

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
The claim(s) recite(s) a system (product) for analyzing physico-chemical properties of a skin surface.

Step 2A, Prong 1
Regarding claim 1, the limitation of “a function allowing the determination of physico-chemical properties of the skin surface to be analyzed, from signals generated by the contact and environment sensors” is a process, as drafted, that covers performance of the limitations that can be performed by a human being using a mental process under the broadest reasonable interpretation standard. For example, using the information from the contact sensor and the environment sensor, and working knowledge of the significance of these values, a user could determine that the skin area is dry or moist. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a human mind or by a human using pen and paper, then it falls 

Step 2A, Prong 2
The judicial exception is not integrated in a practical application. In particular, the claim recites two additional elements of “determine specific information, once or twice a day, relating to a particular area of the skin surface” and “measure, throughout the day, at least one external parameter acting on said skin surface”. The sensors and processors are recited at a high level of generality (i.e., any sensor able to detect information from a skin surface) and they amount to no more than the mere pre-solution activity of data gathering. This pre-solution activity of data gathering using electrodes and sensors is well-understood, routine, and conventional in the field in physiological sensor technology, as shown in Figure 48.4 in Neuman, M.R. (2000, “Biopotential Electrodes”, J.D. Bronzino Ed. Second Edition, CRC Press LLC, Boca Raton) and all uses of the recited judicial exception require the pre-solution activity of data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laurens et al (U.S. 2009/0143653). Laurens discloses (Figure 1) at least one contact sensor (2) for applying to said skin surface to be analyzed in order to determine specific information, once or twice a day (par. 0047-0060), relating to a particular area of the skin surface, at least one environment sensor (12) designed to accompany a user throughout the day and to measure, throughout the day, at least one external parameter  by the contact and environment sensors.
Regarding claim 2, Laurens discloses (par. 0047-0060) the at least one contact sensor is configured to measure a hydration level and/or a sebum quantity and/or a desquamation level.
Regarding claim 3, Laurens discloses (par. 0016) the at least one environment sensor is configured to measure a temperature and/or climatic information and/or information relating to environmental pollution.
Regarding claim 4, Laurens discloses (par. 0015-0016) the measurement throughout time of at least one external parameter acting on said skin surface is carried out by a measurement of the position of the environment sensor, said external parameter being determined by climatic information as a function of the position of said environment sensor.
Regarding claim 5, Laurens discloses (par. 0073-0077 and par. 0083-0084) the at least one contact sensor has a wireless communication module configured to communicate with said processing unit.
Regarding claim 6, Laurens discloses (par. 0073-0077 and par. 0083-0084) the at least one environment sensor has a wireless communication module configured to communicate with said processing unit.
Regarding claim 7, Laurens discloses (Figure 1; 2, 12) the contact and environment sensors are incorporated into a same casing, and wherein the at least one environment sensor has a wireless communication module configured to communicate with said processing unit.
Regarding claim 8, Laurens discloses (par. 0084) the processing unit is integrated into a smartphone.
Regarding claim 9, Laurens discloses (par. 0057) the processing unit carries out a classification of the skin surface to be analyzed into a predetermined category according to the determined physico- chemical properties.
Regarding claim 10, Laurens discloses (par. 0078 and 0101) the processing unit carries out a detection of a product to be recommended according to the predetermined category and from a database of treatment products.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792